Petition for Writ of Mandamus Denied and Memorandum Opinion filed April 
9, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed April  9, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00259 -CV
____________
 
IN RE CHRISTOPHER BURKS AND APPROXIMATELY $63,375.00, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
2, 2008, relator Christopher Burks and Approximately $63,375.00
filed a petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 1988); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable P.K. Reiter, presiding judge of
the 151st Judicial District Court of Harris County to vacate his March 24, 2008
Order striking relator=s answer as a discovery sanction under Texas Rule of Civil
Procedure 215.




Relator
has failed to enclose a certified or sworn copy of the Order complained of.  See
Tex. R. App. P. 52.3.  Relator has also failed to comply with Rule 52.7, which
requires that the Record contain certified or sworn copies of every document
material to his claim for relief, and which requires further that relator
include copies of all pertinent transcripts or, alternatively, certify that no
testimony was adduced.  Tex. R. App. P. 52.7.
Absent a
signed Order or a transcript from the March 24, 2008 hearing, we are unable to
conclude whether the respondent abused his discretion or whether relator has an
adequate remedy by appeal.  Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator=s petition for writ of mandamus and
also deny relator=s related emergency motion to stay proceedings.  We further
deny as moot relator=s motion for leave to file his mandamus petition.  Tex. R.
App. P. 52 & cmt.  Finally, we dismiss relator=s injunction request for lack of
jurisdiction.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 1988).
This
denial of relator=s petition for writ of mandamus is without prejudice to the
refiling of a mandamus petition that complies with Rules 52.3 and 52.7.
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed, April 9, 2008.
Panel consists of Chief Justice
Hedges, and Justices Fowler and Boyce.